Exhibit 10.1




MOOG INC.
REVISED 2021 MANAGEMENT
SHORT TERM INCENTIVE PLAN
Effective October 3, 2021


Purpose
The purpose of this Moog Inc. Revised 2021 Management Short Term Incentive Plan
(the “Plan”) is to attract, motivate and retain highly qualified executives
serving on the management team of Moog Inc. (the “Company”), and to reward them
according to the success of the Company by paying them annual bonuses
(“Bonuses”) in cash and/or shares of the capital stock of the Company (“Company
Stock”) contingent on Company performance. This Plan shall apply to the paying
of Bonuses with respect to the Company’s fiscal years after Fiscal Year 2021.


General
This Plan supersedes all prior short-term incentive plans; provided that the
prior short-term incentive plan - the Moog Inc. Management Sort Term Incentive
Plan effective September 29, 2017, as amended -- shall apply to the payment of
Bonuses with respect to Fiscal Year 2021. The Chief Executive Officer of the
Company has full authority to establish levels of management eligible to
participate in the Plan (“Management Tiers”) and to interpret, amend or modify
the Plan at his sole discretion, with the exception of the application of the
Plan to executive officers of the Company and the award of Company Stock as a
form of payment, which rests with the Executive Compensation Committee (the
“Committee”) of the Board of Directors of the Company. Notwithstanding the award
matrix described below for determining the amount of Bonus payable for each
Fiscal Year, the determination to make a payment under the Plan and, if made,
its allocation, are discretionary. The Committee with respect to executive
officers and the Chief Executive Officer with respect to all other eligible
employees may make to the extent it or he or she deemed appropriate in view of
events occurring during the Plan Year an increase or a decrease to any Bonus
amount otherwise payable based on the matrix described below.


Plan Year
“Plan Year” refers to the fiscal year of the Company.


Eligibility
A Company employee is eligible to participate in the Plan and receive a Bonus
for a Plan Year if the employee:


•
is employed in an “eligible position,” that is, as a Company executive officer
or in a management level position determined to be in one of the designated
Management Tiers;



•
is employed in an eligible position at the start of the Plan Year, or is hired
or promoted into an eligible position during the Plan Year; and



•
except as described below, is employed in an eligible position as a full-time
employee on the date payment of the Bonus for a Plan Year is to be made.








--------------------------------------------------------------------------------

Exhibit 10.1




Partial Service
The following rules will apply to employees who are employed in an eligible
position for only a portion of the Plan Year:


•
Retirement. An eligible employee who retires during a Plan Year will be eligible
to receive a prorated amount of any Bonus earned for the Plan Year, based on the
number of full months of employment in an eligible position during the Plan
Year, without regard to the requirement that the employee be employed on the
payment date. Where retirement occurs before the end of a Plan Year, the
employee will be eligible to receive a prorated bonus based on the number of
completed months worked during that year. An employee will be considered a
“Retiree” if, at the date on which employment terminates, he or she is at least
age 55 and has completed at least 15 years of service or is age 65 or older.



•
Disability. An eligible employee who receives long-term disability (“LTD”)
payments during a Plan Year under a Company LTD Plan or policy will be eligible
to receive a prorated amount of any Bonus earned for the Plan Year. Any Bonus
payment earned for the Plan Year will be reduced, based on the number of full
months the employee is absent on LTD leave during the Plan Year. LTD leave
generally begins after six months of short-term disability leave. An eligible
employee will receive employment credit under the Plan while on short-term
disability leave. If an eligible employee ceases to qualify for LTD, and the
eligible employee does not return to work with the Company at that time, the
eligible employee will forfeit any right to receive any unpaid Bonus for the
Plan Year.



•
Death. An eligible employee who terminates from the Company on account of death
during the Plan Year or before the date payment of the Bonus for a Plan Year is
made will be eligible to receive a prorated amount of any Bonus earned for the
Plan Year, based on the number of full months of employment in an eligible
position during the Plan Year, without regard to the requirement that the
employee be employed on the payment date. If requested by the deceased eligible
employee’s executor or administrator, the Chief Executive Office for Management
Tiers and the Committee for executive officer may provide for payment of an
estimated Bonus prior to the otherwise applicable payment date. Any such
estimated payment shall be deemed to be final and not adjusted for year-end
results.



•
Termination for Cause. Regardless of the provisions above, an eligible employee
who is terminated by the Company for Cause, whether during or after the Plan
Year, will immediately become ineligible and will forfeit any right to receive
any unpaid Bonus for the Plan Year. Cause means termination of employment of an
eligible employee under the Company’s generally applicable policies and
procedures.



•
Leave of Absence. An eligible employee on a Company-approved leave of absence
during a Plan Year (other than disability leave) will be eligible to receive a
prorated amount of any Bonus earned for the Plan Year, based on the number of
full months of active service performed by the eligible employee for the Company
during the Plan Year. For this purpose, an eligible employee will be treated as
continuing in active service with the Company for the first 90 days of the
approved leave for purposes of calculating Bonus payments. If the
Company-approved leave of absence ends for any reason prior to the date any
Bonus for the Plan Year is paid, and the eligible employee does not return to
work with the Company at that time, the eligible employee will forfeit any right
to receive a Bonus for the Plan Year.






--------------------------------------------------------------------------------

Exhibit 10.1




•
New Hires/Promotions/Other Status Change. An employee who is hired into or
promoted into an eligible position or otherwise has a position status change
other than described above during the Plan Year will be eligible to receive a
prorated amount of any Bonus earned, based on the number of full months of
employment in an eligible position during the Plan Year.



Provided, however, in foreign jurisdictions (i.e., outside of the United States
of America) modification may be necessary to comply with local laws.


Separate Agreement
An eligible employee’s right to a Bonus under this Plan may be superseded by the
terms of a separate agreement between the Company and the employee that
precludes payment of a Bonus for a Plan Year under certain circumstances or upon
the occurrence of certain events.


Bonus Determinations
Bonuses will be based on both (a) the Company’s diluted earnings per share
(“EPS”), and (b) free cash flow (“FCF”). Both EPS and FCF may be adjusted.
Subject to a maximum payment cap, the Bonus amount payable to any eligible
employee is determined by a matrix using these two performance indicators and
annually established targets and performance ranges for each indicator. Eligible
employees will receive a pre-determined percentage of their respective Base
Salary for performance at the specified target EPS and FCF (“on-target
performance”). Performance above and below target will result in an incremental
increase or decrease from the target amount as set out in the matrix.
The matrix provides for these two performance indicators to be determined
independent of each other. The respective levels of performance are combined to
determine the overall pre-determined percentage of salary paid as Bonus.
Application of the matrix is subject to the following rules:
•
On-target performance for one of indicator (i.e., either EPS or FCF) will yield
a bonus of 50% of the pre-determined percentage of Base Salary. If the annual
performance of both indicators is on target, then eligible employees will
receive a Bonus equal to 100% a pre-determined percentage of Base Salary;



•
The maximum Bonus for each performance indicator shall be equal to (i) 100%
times, (ii) the pre-determined percentage for the applicable employee, times
(iii) the employee’s Base Salary. The maximum total Bonus that can be attained
from both performance indicators combined is 200% of the pre-determined
percentage of Base Salary;



•
The applicable Plan Year matrix will typically be established by the Company
each year within 90 days of the beginning of the Plan Year.



Base Salary means the annualized base rate of pay as of the last day of the Plan
Year, prior to any annual salary increase for the following Plan Year, except
that in the case of an eligible employee who retires during a Plan Year, Base
Salary means the eligible employee’s annualized base rate of pay as of the date
of his or her retirement. Subject to adjustment based on local law, base salary
does not include bonuses, family allowances, meal allowances, vacation pay
premiums, company car allowances and other perquisites of employment.


Time and Form of Payment
Any Bonuses payable with respect to a Plan Year will be paid following the end
of the Plan Year. Payments at the discretion of the Committee may be made in the
form of cash and/or stock. Payments will be made no later than March 15
following the end of the Plan Year.





--------------------------------------------------------------------------------

Exhibit 10.1




Miscellaneous
Plan terms for employees in foreign jurisdictions are subject to modification as
necessary to comply with local laws.


Bonuses payable under the Plan are subject to any required federal, state,
local, foreign, and other applicable taxes and withholdings. The Plan will be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of choice of laws.


Nothing in the Plan confers upon any employee or other person any rights with
respect to the continuation of employment by the Company or interferes in any
way with the right of the Company at any time to terminate such employment or to
increase or decrease the compensation payable to the employee from the rate in
effect at the commencement of a Plan Year or to otherwise modify the terms of
the employee’s employment.


Notwithstanding any other provisions in this Plan, any Bonus that is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).


The Company reserves the right to amend any provision or terminate the Plan at
any time and for any reason, with or without notice.





